Citation Nr: 1426648	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  10-36 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel

INTRODUCTION

The Veteran served on active duty from July 1962 to December 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claims.

In August 2013, the Veteran presented sworn testimony during a personal hearing in St. Petersburg, Florida, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.


FINDING OF FACT

The Veteran's tinnitus likely had its onset during active military service.


CONCLUSION OF LAW

The requirements for establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

In order to establish direct service connection for the claimed disorder, generally, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Lay evidence can be competent and sufficient to establish the elements of service connection when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.

In this matter, the Veteran has asserted that he incurred tinnitus due to acoustic trauma during his military service.  Specifically, he stated that he was routinely exposed to airplane noise during his military duties.

Service treatment records are negative for diagnoses or complaints associated with tinnitus.  The Veteran's DD-214 shows that is military occupational specialty (MOS) was electronics technician, which the Veteran testified meant that he serviced jet engines on the flight line.  He testified under oath that the tinnitus symptomatology began during service and has continued to this day.  He further indicated that he simply accommodated for the tinnitus and did not seek treatment.  

The Veteran was afforded a VA examination in October 2009 to address the claimed tinnitus.  The examiner noted the Veteran's report of constant tinnitus and that the Veteran had no post-service occupational or recreational noise exposure.  However, the examiner concluded that the Veteran's tinnitus is less likely as not caused by or a result of his military service.  The examiner subsequently provided a detailed discussion on what tinnitus is, but did not actually explain why the Veteran's tinnitus is not related to service. 

As noted above, the Veteran has testified that his tinnitus arose during service and that such has existed since that time.  The Board finds such testimony is both competent and credible.  When a condition may be diagnosed by its unique and readily identifiable features, as is the case with tinnitus, the presence of the disorder is not a determination "medical in nature," and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 305 (2007).  When a claim involves a diagnosis based on purely subjective complaints, the Board is within its province to weigh the Veteran's testimony and determine whether it supports a finding of service incurrence and continued symptoms since service.  Id.  If it does, such testimony is sufficient to establish service connection.  Id.  

The Board has weighed the probative evidence of record including the Veteran's competent and credible assertions concerning continuing tinnitus symptomatology and the medical opinion set forth by the October 2009 VA examiner.  The Board finds that the evidence is at least in equipoise as to the matter of whether the Veteran's currently diagnosed tinnitus is related to his military service.  The benefit of the doubt rule is thus for application.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  The Board will resolve this reasonable doubt in the Veteran's favor and finds that the evidence supports the grant of service connection for tinnitus.  See 38 U.S.C.A § 5107 (West 2002).


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Board finds that the remaining claim on appeal must be remanded for further development.

The Veteran was afforded a VA examination in October 2009 at which time the hearing threshold levels documented by the VA audiology examiner were sufficient to constitute a disability for VA purposes.  See 38 C.F.R. § 3.385.  However, the examiner provided no rationale to support his conclusion that the Veteran's hearing loss was not likely related to service.  Thus, an addendum is needed.

On remand, ongoing medical records should be also obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his hearing loss.  After securing the necessary release, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file.  In addition, obtain relevant VA treatment records dating since October 2009 from the Bay Pines VA Medical Center.  If any requested records are not available, the Veteran should be notified of such. 

2.  Then, refer the VA claims file to a VA audiologist to obtain an opinion as to whether the Veteran's hearing loss is related to his military service.  If a new examination is deemed necessary to respond to the question presented, one should be scheduled.  Following review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50% probability or greater) that the currently diagnosed bilateral hearing loss had its onset in service or is otherwise related to the Veteran's military service, to include the conceded in-service noise exposure.  In rendering this opinion, the examiner should explain why the current hearing loss, if not shown in service, is not merely a delayed response to the in-service noise exposure.  

If the examiner cannot provide the above opinion without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3.  Thereafter, readjudicate the claim on appeal.  If the benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


